Citation Nr: 1450490	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-08 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for avascular necrosis of the right hip.

2.  Entitlement to service connection for avascular necrosis of the left hip.

3.  Entitlement to service connection for spondylosis, lumbar degenerative disc disease, and lumbar disc herniation status-post discectomy.



REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney at Law





ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to April 1984.
      
The case initially came to the Board of Veterans' Appeals (Board) on appeal from August 2009 and May 2011 rating decisions of the RO.

The Board has considered documentation included in Virtual VA and VBMS.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VMBS Entry July 7, 2008.  

Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The currently demonstrated avascular necrosis of the right hip is shown as likely as not to be due to injuries sustained during the Veteran's period of active service.

2.  The currently demonstrated avascular necrosis of the left hip is shown as likely as not to be due to injuries sustained during the Veteran's period of active service.

3.  The currently demonstrated lumbar spine spondylosis, degenerative disc disease, and disc herniation status-post discectomy is shown as likely as not to be due to injuries sustained the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by avascular necrosis of the right hip is due to disease or injury that was incurred in active service.  38 U.S.C.A.§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by avascular necrosis of the left hip is due to disease or injury that was incurred in active service.  38 U.S.C.A.§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by lumbar spine spondylosis, degenerative disc disease, and disc herniation status-post discectomy is due to disease or injury that was incurred in active service.  
38 U.S.C.A.§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In this decision, the Board grants service connection for avascular necrosis of the right hip and left hip, and spondylosis, lumbar degenerative disc disease, and lumbar disc herniation status-post discectomy.  This represents a complete grant of the benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Thus, a full discussion of whether VA has complied with its duties to notify and assist the Veteran is not required at this time.


Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

On VA examination in October 2010, the Veteran was diagnosed with avascular necrosis of the bilateral hips.  On VA examination in May 2009 and October 2010, the Veteran was diagnosed with spondylosis, lumbar degenerative disc disease, and lumbar disc herniation status-post discectomy.

The Veteran reports suffering injuries to his hips and spine as the result of numerous parachute jumps during active service.  

The Veteran's DD Form 214 shows that he was awarded the Parachute Badge.  Additionally, lay statements from a fellow service member and the Veteran's mother tend to corroborate the Veteran's allegations.  

The Veteran's mother submitted a statement indicating that, upon his discharge, his back, legs and hips bothered him and caused him to limp.  

In April 2011, E.Y. submitted a statement indicating that he served with the Veteran when they were stationed together in Panama and had kept in touch with him since that time.  E.Y. described their physically demanding duties and numerous parachute jumps during service and reported that the Veteran's health had deteriorated in the years after service.  VBMS Entries November 21, 2011.

While the service treatment records do not show a specific injury to the Veteran's hips or lumbar spine, the records corroborate various parachute-related incidents during service.  See VBMS Entries June 23, 2014, April 24, 2008.  

Based on this evidence, the Board accepts that the Veteran underwent multiple parachute jumps in service.  

As for a nexus to service, the record contains conflicting opinions.

In support of the claim are private medical opinions of Dr. F.F., Dr. D.F.. Dr. R.L., and Dr. R.Z.  Each attribute the Veteran's current hip and lumbar spine conditions to his numerous in-service parachute jumps based on the nature of his current disorders and the intensity of parachute jumping.  

Dr. D.F. also specifically indicated that he had reviewed the Veteran's in-service and post-service records in rendering the opinion.  See VBMS Entry May 9, 2014.

Against the claim are the VA examiner's opinions of May 2009 and October 2010.  The examiners attributed the Veteran's avascular necrosis to medication used to treat his HIV.  

The examiners also cited the absence of in-service documentation of hip or back injuries as well as the passage of time between the onset of the current disorders and service discharge as rationale for the negative nexus opinions.  Both examiners stated that it was unlikely trauma would cause avascular necrosis, but did not state why.

A VA examination was also conducted in January 2009, but the examiner did not render an opinion.

Given this record, the Board finds the evidence to be in equipoise in showing that the current avascular necrosis of the right and left hip, and the lumbar spine spondylosis, degenerative disc disease, and disc herniation status-post discectomy as likely as not are due to injuries sustained by the Veteran while strenuous activities such as parachuting during service.

The medical evidence and opinions provide contrasting, yet well-reasoned viewpoints, and the reports are adequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)

To the extent the VA examiners did not explain why the trauma associated with parachuting was unlikely to cause the disorders, the opinions are of reduced probative value.  Nieves-Rodriguez, 22 Vet. App. at 304.  Similarly, their reliance on the absence of in-service documentation of hip or back injuries diminishes the probative value of the opinions.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).
Reasonable doubt created by the approximate balance of evidence must be resolved in favor of the Veteran.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for avascular necrosis of the right hip is granted.

Service connection for avascular necrosis of the left hip is granted.

Service connection for lumbar spine spondylosis, degenerative disc disease, and disc herniation status-post discectomy is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


